Citation Nr: 1207122	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-15 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 27, 2007 for payment of education benefits under 10 U.S.C. Chapter 1606 (Montgomery GI Bill-Selected Reserve).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 2000 and from January 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  On July 19, 2007, the Veteran filed a claim for educational benefits for on-the-job training with the RO; the claim was received at the Buffalo Regional Processing Center on July 23, 2007.

2.  The Veteran's on-the-job training began July 23, 2006; the on-the-job training program was approved for payment of VA Educational Assistance effective June 27, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2007 for payment of education benefits under 10 U.S.C. Chapter 1606 have not been met.  38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. § 21.7631 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2011), not the VCAA.  See 38 C.F.R. § 21.7530 (2011) (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under 10 U.S.C. Chapter 1606).  

VA has a regulatory duty to notify the Veteran of any information and evidence that is necessary to substantiate the claim and inform the Veteran which information and evidence, if any, he is to provide to VA and which information and evidence, if any, VA will try to obtain for the claimant.  38 C.F.R. § 21.1031.  VA also has a duty to assist the Veteran in obtaining evidence.  See 38 C.F.R. § 20.1032 (2011).  

In this case, the required notice was not provided.  However, the Veteran, who is seeking education benefits for on-the-job training as a VA Veterans Service Representative, and his representative have shown actual knowledge of the information and evidence that is necessary to substantiate the claim and the different burdens associated with obtaining evidence.  For example, in the February 2012 Appellant's Brief, the text of the relevant regulation for commencement dates for the award of education benefits is cited to and argument is provided related to the regulation.  The Veteran has provided argument and submitted relevant evidence.  Evidence has been obtained relating to the date of claim and the date of certification by VA of the on-the-job training and the effective date of that program.  There is no indication that there is any relevant evidence that has not been obtained.  In addition, the Veteran in this case was awarded educational benefits, but is challenging the effective date of such.  In essence, he is appealing a downstream issue on a claim that was substantiated.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While this is not a claim concerning service connection, the principles concerning notice are similar.  Thus, in this case, any notice deficiencies have not resulted in any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  Any error concerning notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

According to 38 C.F.R. § 20.7631(a) (2011), when an eligible reservist enters or reenters into training (including a reentrance following a change of program or educational institution), the commencing date of his or her award of educational assistance will be determined as follows:

(1) If the award is the first award of educational assistance for the program of education the reservist is pursuing, the commencing date of the award of educational assistance is the latest of: 
(i) The date the educational institution certifies under paragraph (b) or (c) of this section;
(ii) One year before the date of claim as determined by § 21.1029(b);
(iii) The effective date of the approval of the course, or one year before the date VA receives the approval notice whichever is later; or . . . 

The Veteran began on-the-job training as a VA Veterans Service Representative on July 23, 2006.  He filed a claim for educational benefits for on-the-job training on July 19, 2007.  A printout from the VA Web-Enabled Approval Management System reflects that the on-the-job training was approved by VA on July 9, 2008, effective June 27, 2007.

While the Veteran has used his education benefits in the past, this is the first award of educational assistance for this particular on-the-job training program.  Therefore, the proper commencement date for the award of educational assistance is the latest of the events listed above.  In this case, the effective date of the approval of the course was June 27, 2007.  The Board recognizes that provisions allow for payment effective one year before the date of claim; however, here the effective date of the approval of the course is after that date.  The Board must look to the latest date in determining the proper commencement date.  See 38 C.F.R. § 20.7631(a).  In this case, the effective date of the approval of the course at issue is June 27, 2007 and the commencement date of the award of educational assistance cannot be before that date.  While the Board is sympathetic to the Veteran's contentions, it is bound by applicable statutes enacted by Congress and by VA regulations.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2011).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than June 27, 2007 for payment of education benefits under 10 U.S.C. Chapter 1606, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


